                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:16-CR-00220-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
MARION QUINTON BREWSTER,               )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on the pro se Defendant’s letter, which requests

that the Court exercise its newly awarded “discretion” to reduce his sentence. See Doc. No. 45.

Because Defendant’s request was filed in January 2019, the Court will assume that Defendant

requests a sentence reduction under the First Step Act, which was enacted just a month earlier.

See First Step Act of 2018, Pub. L. No. 115-391 (2018). But Defendant has not been convicted

of a “covered offense,” i.e., a cocaine base offense, for which a sentence reduction is authorized

under Section 404 of the First Step Act. See id. § 404(a). Nor does Defendant’s brief letter

provide any indication or evidence that he eligible for relief under any other provision of the

First Step Act.


                                            ORDER

       IT IS, THEREFORE, ORDERED that the pro se Defendant’s letter requesting the

Court to reduce his sentence pursuant to the First Step Act, Doc. No. 45, is DENIED.




      Case 3:16-cr-00220-MOC-DSC Document 52 Filed 04/20/20 Page 1 of 1
